DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Parent claims 1 and 12 recite the limitation “wherein the processing comprises at least one of detecting and receiving”; it is unclear which detecting and receiving the limitation is referring. For examination purposes is going to be assumed receiving the first message. The rest of the claims the share the deficiency by virtue of dependency.
Claims 4-5 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim 20170013628.

As to claim 1, Kim discloses a signal processing method, comprising: receiving, by first user equipment, a first message [S2101] (see par. 0013, 0363, 0374, 398, 0407); determining, by the first user equipment based on the first message, a first resource used by second user equipment to send a second message [S2103] (see par. 0408); and processing, by the first user equipment, the second message by using the 
As to claim 2, Kim discloses the method according to claim 1, wherein the determining, by the first user equipment based on the first message, of the first resource used by second user equipment to send a second message comprises: determining, by the first user equipment based on a second resource used for the first message, the first resource used by the second user equipment to send the second message (see par. 0086, 0407-0409).  
As to claim 3, Kim discloses the method according to claim 1, wherein the first message comprises indication information, the indication information is used to determine the first resource used by the second user equipment to send the second message, and the determining, by the first user equipment based on the first message, of the first resource used by the second user equipment to send a second message comprises: determining, by the first user equipment, the first resource based on the indication information (see par. 0407-0409).  
As to claim 4, Kim discloses the method according to claim 2, wherein the determining, by the first user equipment based on a second resource used for the first message, of the first resource used by the second user equipment to send the second message comprises: determining, by the first user equipment based on a third message sent by the first user equipment and the second resource used for the first message, the first resource used by the second user equipment to send the second message  (see par. 0406-0409, 0412).  

As to claim 6, Kim discloses the method according to claim 4, wherein the third message is a sidelink message and/or sidelink control information (SCI) corresponding to the sidelink message and the sidelink message is a sidelink discovery message or a sidelink communication message (see par. 0353, 0406-0409, 0412).  
As to claim 7, Kim discloses the method according to claim 1, wherein the second resource is one or more of a sub-band, a physical resource block (PRB), a sub-frame, and a resource pool, and the first resource corresponds to the second resource and is one or more of a sub-band, a PRB, a sub-frame, and a resource pool (see par. 0368, 0407-0409). 
 As to claim 8, Kim discloses the method according to claim 1, wherein the first message is a sidelink discovery message or first synchronization information, and the first synchronization information is a synchronization signal and/or a master information block-sidelink (MIB-SL) (see par. 0013, 0363).  
As to claim 9, Kim discloses the method according to claim 1, wherein the second message is any one or more of second synchronization information, a sidelink message, and sidelink control information (SCI) corresponding to the sidelink message, the second synchronization information is a synchronization signal and/or a master 
As to claim 10, Kim discloses the method according to claim 1, wherein the first message is sent by the second user equipment or third user equipment (see par. 0361).  
As to claim 11, Kim discloses the method according to claim I, wherein after the receiving, by first user equipment, of the first message, the method further comprises: sending, by the first user equipment, a sidelink message to the second user equipment  (see par. 0406-0409, 0412).  
Regarding claims 12-20, they are the corresponding apparatus claim of method claims 1-11. Therefore, claims 12-20 are rejected for the same reasons as shown above.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926.  The examiner can normally be reached on 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCOS L TORRES/Primary Examiner, Art Unit 2647